EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Benjamin Rotman on 21 March 2022.

The application has been amended as follows: 
Claim 49 is amended as follows:
“the hexagonal shaped thermal cell” in line 20 is amended to --the hexagonal shaped thermal material cells--
“the hexagonal shaped thermal cell” in line 29 is amended to --the hexagonal shaped thermal material cells--
Claim 51 is amended as follows:
“the triangular shaped thermal cell” in line 16 is amended to --the triangular shaped thermal material cells--
“a thermal cell center” in lines 17-18 is amended to --a triangular shaped thermal material cell center--
Claim 52 is amended as follows:
“The thermal pack of claim 49” in line 1 is amended to --The thermal pack of claim 51--
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record, Kirkman (US 20140107739) and Wilford et al. (US 20150224015), fails to reasonably teach or suggest a thermal pack including a tessellated plurality of hexagonal or triangular shaped thermal cells having first through sixth faces, angled sections, first through fourth gaps, and the relationships between the gaps, faces, and angled sections as required by the claims when considered in combination with the additional claim elements. Wilford teaches a thermal pack with hexagonal shaped thermal cells having six faces and triangular shaped thermal cells having three faces (see Wilford: hexagonal seal lines 507 and triangular seal lines 501 shown in Fig. 5), however still fails to reasonably provide for the claim elements specified above when considered alone or in any proper combination with the additional prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.W.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794